Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 2/23/2022.

As filed, claims 7-10, 12-17, 20, 22-26, and 31-35 are pending; claims 27-30 are withdrawn; and claims 1-6, 11, 18, 19, and 21 are cancelled.

A new ground of rejection, as shown below, is introduced in this office action and therefore, this action is non-final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2022 and 2/11/2022 has been considered by the Examiner.

Terminal Disclaimer
The terminal disclaimer filed on 2/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,730,870, as well as any patent granted on application No. 16/656,526 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 2/23/2022, with respect to claims 7-10, 12-18, 20, 22-26, and 31-35, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(a) new matter rejection of claim 18 is withdrawn per cancellation of the claim.

The provisional, nonstatutory obviousness-type double patenting (ODP) rejection of claims 7-10, 12-18, 20, 22-26, and 32-35 by co-pending application No. 16/656,526 is withdrawn per filing and approval of the abovementioned terminal disclaimer and cancellation of claim 18.

The nonstatutory obviousness-type double patenting (ODP) rejection of claims 7-10, 12-18, 20, 22-26, and 32-35 by conflicting U.S. Patent No. 10,730,870 is withdrawn per filing and approval of the abovementioned terminal disclaimer and cancellation of claim 18.

The claim objection of claims 7, 18, 22, and 32-35 is withdrawn per amendments and cancellation of claim 18. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10, 15-17, and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 7, the claim recites the following definitions for instant variables RY3 and RY4:

    PNG
    media_image1.png
    85
    565
    media_image1.png
    Greyscale

	It is unclear whether “optionally substituted by 1-3 RP groups in the pyrrolidine moiety” pertains to “C1-6 alkoxyl” or “linear or branched C1-6 alkyl” or both.
	In addition, it is unclear whether “C1-6 alkoxyl” is one of definitions for instant variables RY3 and RY4 or one of substituents of “linear or branched C1-6 alkyl”.
	Accordingly, the metes and bounds of this claim are unclear, which rendered the claim indefinite.

b)	Regarding claim 7, the claim recites the following definitions for instant variables RY1 and RY2:

    PNG
    media_image2.png
    58
    557
    media_image2.png
    Greyscale

	It is unclear whether “C1-6 alkoxyl” is one of definitions for instant variables RY1 and RY2 or one of substituents of “linear or branched C1-6 alkyl”.
	Accordingly, the metes and bounds of this claim are unclear, which rendered the claim indefinite.

c)	Regarding claim 9, the claim recites the following definitions for instant variable W1:

    PNG
    media_image3.png
    106
    602
    media_image3.png
    Greyscale

	It is unclear whether the “hydroxy, nitro, CN . . .” pertains to the substituents of “aryl or heteroaryl”, or pertains to the definitions of instant variable W1.
	Accordingly, the metes and bounds of this claim is unclear, which rendered the claim indefinite.

d)	Regarding claims 9 and 10, the claims recite the following definitions for instant variables RY1 and RY2:

    PNG
    media_image2.png
    58
    557
    media_image2.png
    Greyscale

	It is unclear whether “C1-6 alkoxyl” is one of definitions for instant variables RY1 and RY2 or one of substituents of “linear or branched C1-6 alkyl”.
	Accordingly, the metes and bounds of this claims are unclear, which rendered the claims indefinite.

e)	Regarding claim 17, the claim recites the following definitions for instant variable QL:

    PNG
    media_image4.png
    118
    621
    media_image4.png
    Greyscale

	It is unclear to the Examiner whether “optionally bridged” and “optionally substituted with 1-6 RQ” pertains to only “3-6 membered alicyclic or aromatic ring with 0-4 heteroatoms”, “biheterocyclic”, or “bicyclic” or all of them. 
	In addition, it is unclear whether “C1-6 alkoxyl” is one of definitions for instant variables RQ or one of substituents of “linear or branched C1-6 alkyl”.
	Accordingly, the metes and bounds of this claim are unclear, which rendered the claim indefinite.

f)	Regarding claims 8-10, 15-17, and 22-26, these claims are directly or indirectly dependent of claim 7, and they failed to correct the indefiniteness issue of claim 7, which rendered these claims indefinite.

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claims 10 and 12-14 are rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

(a)	Regarding claim 10, the claim is dependent upon claim 9.  The subject matter in claim 9 is drawn to a limited embodiment of the formula depicted in claim 7.  The subject matter in claim 10 is drawn to a further limited embodiment of the formula depicted in claim 7.  
The scope of claim 10 is broader than scope of claim 9 because claim 10 includes species that are outside of instant variable RQ (e.g. H).  Because the scope of claim 10 is broader than claim 9, the claim fails to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 10 is commensurate with the scope of claim 9.


(b)	Regarding claims 12 and 13, the claims are directly or indirectly dependent upon claim 7.  The subject matter in claim 7 is drawn to a compound having the formula of  
    PNG
    media_image5.png
    105
    320
    media_image5.png
    Greyscale
.  The subject matter in claims 12 and 13 is drawn to a limited and further limited embodiment of the abovementioned formula, respectively.  
The scope of claims 12 and 13 is broader than scope of claim 7 because claims 12 and 13 include species that are outside the substituent of the methylene groups of instant variable T (e.g. optionally substituted alkyl of R14a and R14b in claim 12; and linear or branched C1-C6 alkyl substituted with 1 or more nitro, CN, etc. of R14a in claim 13).  Because the scope of claims 12 and 13 is broader than claim 7, the claims fail to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claims 12 and 13 is commensurate with the scope of claim 7.


(c)	Regarding claim 14, the claim is dependent upon claim 7.  The subject matter in claim 7 is drawn to a compound having the formula of  
    PNG
    media_image5.png
    105
    320
    media_image5.png
    Greyscale
.   The subject matter in claim 14 is drawn to a limited embodiment of the abovementioned formula.  
The scope of claim 14 is broader than scope of claim 7 because claim 14 includes species that are outside of instant variable RP (e.g. butoxy, see below).  Because the scope of claim 14 is broader than claim 7, the claim fails to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 14 is commensurate with the scope of claim 7.

    PNG
    media_image6.png
    275
    1218
    media_image6.png
    Greyscale



Claim Objections
Claims 7, 12, 13, and 31 are objected to because of the following informalities:  
a)	Regarding claim 7, the claim recites the phrase, “RY3, and RY4 are each independently H, or linear or branched C1-6 alkyl optionally substituted by 1 or more halogen or C1-6 alkyl, optionally substituted by 1-3 RP groups in the pyrrolidine moiety”.
	Such expression can be clarified by reciting -- RY3Y4 are each independently H, or linear or branched C1-6 alkyl optionally substituted by 1 or more halogen or C1-6 alkyl, optionally substituted by 1-3 RP 

b)	Regarding claim 7, the claim recites the following definitions:

    PNG
    media_image7.png
    81
    559
    media_image7.png
    Greyscale

	The abovementioned phrase, “each R1, R1a, and R1b” would be further clarified by reciting -- each R1, R1a, and R1b in W3 --.

c)	Regarding claim 7, the claim recites the following definitions:

    PNG
    media_image8.png
    81
    558
    media_image8.png
    Greyscale

	The abovementioned phrase, “and R1 is H or CH3” would be further clarified by reciting -- and R1 in W4 is H or CH3 --.

d)	Regarding claim 12, the claim recites, “(R16)0” in the structure for VLM, and “0” appears to be zero, and not “o”, which needs to be corrected.

e)	Regarding claim 13, the claim recites the following structure for VLM, which are blurry and thus, clearer structure is needed.

    PNG
    media_image9.png
    198
    264
    media_image9.png
    Greyscale


f)	Regarding claim 31, the claim contains blurry structures, such as compound 580 and 581 and thus, clearer structures are needed.
Appropriate correction is required.

Allowable Subject Matter
Claims 20 and 32-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 7-10, 12-17, and 22-26 are rejected.
Claim 7, 12, 13, 20, and 31-35 are objected.
Claims 27-30 are withdrawn.
Claims 1-6, 11, 18, 19, and 21 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626